Exhibit 10.1
 
 
 


FORM AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS AMENDMENT dated as of [ ] (the “Amendment”) to the employment agreement
dated as of [ ], [, as amended on [ ]] (the “Employment Agreement”) is by and
between Evoqua Water Technologies LLC, a Delaware limited liability company (the
“Company”), and [EXECUTIVE] (the “Executive”) (each of the Executive and the
Company, a “Party,” and collectively, the “Parties”).
WHEREAS, the Parties desire to amend the terms of the Employment Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
agree as follows:
Section 1.     Amendment of Section 2.2.  Section 2.2 of the Employment
Agreement is hereby amended and restated as set forth below:
“Annual Bonus.  For each fiscal year ending during the Employment Period, the
Executive shall be eligible for potential awards of additional compensation (the
“Annual Bonus”) to be based upon the achievement of one or more performance
goals established by the Board or a committee thereof (the “Performance
Targets”). The Annual Bonus shall be prorated for any partial fiscal years
occurring within the Employment Period. The Executive’s target Annual Bonus
opportunity for each fiscal year that ends during the Employment Period shall be
equal to [ ]% of Base Salary (the “Target Annual Bonus Opportunity”), with the
actual Annual Bonus, if any, to be based on the Company’s actual performance
relative to the Performance Targets.  The Annual Bonus, if any, shall be paid
within 90 days of the fiscal year end, assuming the delivery of the relevant
financial statements in a timely manner, but in no event later than March 15th
of the year following the end of the fiscal year for which the Annual Bonus, if
any, is earned; provided, that, except as set forth in Section 3, the Executive
must continue to be employed by the Company through the end of the applicable
fiscal year.  At the discretion of the Board or a committee thereof, the Annual
Bonus may be paid in the form of cash or equity securities, which equity
securities may be subject to vesting restrictions provided that (i) any such
vesting period may not exceed the 15-month period following the end of the
fiscal year to which the Annual Bonus relates and (ii) the value of the equity
securities awarded to the Executive in lieu of the Annual Bonus shall include a
bonus premium equal to no less than 20% of the Annual Bonus.”


Section 2.     Entire Agreement.  Except as amended by the terms of this
Amendment, the terms and conditions of the Employment Agreement remain in full
force and effect.
Section 3.     Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
 

  EVOQUA WATER TECHNOLOGIES LLC          
 
By:
        Name:       Title:          



 

  EXECUTIVE                 [EXECUTIVE]                

 
 
 
 